

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
    
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of March 8, 2017 (the “Effective Date”), by and among SUN
COMMUNITIES, INC., a Maryland corporation (the “REIT”), SUN COMMUNITIES
OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership (“SCOLP”), and
John B. McLaren (the “Executive”). As used herein, “Company” shall refer to the
REIT and SCOLP together.


W I T N E S S E T H:


WHEREAS, the Company and Executive entered into that certain Employment
Agreement as of May 19, 2015 (the “Employment Agreement”); and


WHEREAS, the Company and Executive desire to amend the Employment Agreement in
accordance with the terms and conditions of this Amendment.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:


1.    Section 4(c) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following Section 4(c):


“Annual Bonus. Executive will be eligible to receive a discretionary bonus (the
“Bonus”) for each calendar year during the Term (each, a “Bonus Year”). The
amount of any Bonus for any Bonus Year shall be determined by the Compensation
Committee of the Board. In determining the Bonus for any Bonus Year, the
Compensation Committee in its sole discretion may take into account such
criteria as it deems relevant or necessary in its discretion, including, without
limitation, whether Executive fulfills any individual goals and objectives for
such Bonus Year set by the Board or Compensation Committee, the Company’s
performance and industry factors. Any such individual and Company goals and
objectives may be, but need not be, set forth in a written plan approved by the
Compensation Committee before or during any Bonus Year. The determination of the
Bonus shall be made by the Compensation Committee of the Board no later than
March 7th of the following calendar year and any Bonus shall be paid to the
Executive on or before March 15th of the following calendar year.”


2.    Except as otherwise modified herein, the Employment Agreement shall remain
in full force and effect consistent with its terms.









--------------------------------------------------------------------------------




3.    This Amendment shall be governed by and construed according to the laws of
the State of Michigan.


4.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the date first written above.


REIT:


SUN COMMUNITIES, INC.,
a Maryland corporation




By:    /s/ Gary A. Shiffman
Gary A. Shiffman, Chief Executive Officer






SCOLP:


SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership
                        
By:     Sun Communities, Inc., a Maryland
                            corporation, its General Partner




By:    /s/ Gary A. Shiffman    
Gary A. Shiffman, Chief Executive Officer










EXECUTIVE:




/s/ John B. McLaren                    
JOHN B. MCLAREN









